MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding (“MOU”) is entered into as of January 31, 2005,
by and among:

I. LTC Properties, Inc. (“LTC, Inc.”), and Texas-LTC Limited Partnership
(“Texas-LTC”) (the foregoing parties are referred to herein individually and
collectively as “LTC”); and

II. Extendicare Health Services, Inc. (“EHSI”), Alpha Acquisition, Inc.
(“Alpha”), Assisted Living Concepts, Inc. (“ALC, Inc.”), and Carriage House
Assisted Living, Inc. (“Carriage”). (Assisted Living Concepts, Inc., and
Carriage House Assisted Living, Inc. are referred to herein individually and
collectively as “ALC/CHAL”; Assisted Living Concepts Inc., Carriage House
Assisted Living, Inc., Alpha Acquisition Inc. and Extendicare Health Services,
Inc. are referred to herein individually and collectively as “ALC”.)

Background:

A. On November 4, 2004, EHSI and Alpha entered into a Plan of Merger and
Acquisition Agreement (“Merger Agreement”) with ALC, Inc. pursuant to which it
is anticipated that Alpha, a subsidiary of EHSI, will merge with and into ALC,
Inc. and ALC, Inc. will continue as the surviving corporation after the merger
(the “Merger”). Upon conclusion of the Merger in accordance with the terms of
the Merger Agreement, EHSI will be the sole shareholder of ALC, Inc.

B. LTC leases a total of thirty-seven (37) assisted living facility properties
(the “Leased Properties”) currently containing a total of approximately 1,427
assisted living units (a “Unit”) to ALC/CHAL under a master lease agreement or
individual leases and amendments thereto (collectively the “Leases”). The Leased
Properties, their number of Units, and the respective parties to the Leases for
each Leased Property are set forth in Exhibit A. For purposes of this MOU, a
“Unit” is an apartment located within an assisted living facility in which one
or more residents could reside.

C. Under the Leases, LTC may declare an Event of Default (as defined in the
Leases) if a Change of Control (as defined in the Leases) of the tenant occurs
and the surviving tenant-entity does not have a Net Worth (as defined in the
Leases) equal to or greater than Seventy-Five Million Dollars ($75,000,000.00).
Under the Leases, a Change of Control includes, but is not limited to,
circumstances where (i) any person becomes the beneficial owner of thirty
percent (30%) or more of the outstanding shares of ALC/CHAL; or (ii) the
stockholders of ALC/CHAL approve a merger or consolidation of ALC/CHAL with any
other corporation.

D. At the request of ALC, Inc., representatives of LTC have previously
identified certain circumstances that they contend constitute non-conformity by
ALC/CHAL with the Leases (such matters, collectively, the “Identified
Concerns”), a summary of which Identified Concerns was disclosed as part of ALC,
Inc.’s public filings with the Securities and Exchange Commission.

E. ALC and LTC agree that it is in their mutual best interests to resolve all
disputes under the Leases prior to the Merger and to ensure the continued
existence of leasing arrangements by and among LTC and ALC following the Merger.

Now, therefore, taking the foregoing Background into account, and in
consideration of the mutual covenants, agreements and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Understandings and Agreements Regarding Terms of New Master Leases:



  1.1.   Number of Units. The parties agree that the number of assisted living
Units for each of the Leased Properties shall be as set forth in Exhibit A.



  1.2.   Master Leases. LTC and ALC shall enter into two (2) master lease
agreements (the “Master Leases”) upon terms and conditions similar to those
contained in the Master Lease Agreement dated November 30, 2001, between LTC and
ALC/CHAL (the “Original Master Lease”), except as otherwise specified in this
MOU. The Leased Properties shall be grouped under the Master Leases according to
the groupings set forth in Exhibit A. The Master Leases shall be deemed as of
the “Commencement Date” (as that term is hereinafter defined) to have amended,
restated, superseded and replaced the Leases, including the Original Master
Lease, for all purposes and the Master Leases and this MOU shall constitute the
only agreements between LTC and ALC with respect to the Leased Properties;
provided, however, that nothing in this MOU shall relieve ALC/CHAL (and,
following consummation of the Merger, ALC) of any accrued or unpaid obligation
to pay rent or other monies to LTC, whether under any Lease or otherwise.
Notwithstanding the foregoing, ALC and LTC agree that the Master Leases shall
contain the following elements, with the terms of this MOU superseding the terms
of the Original Master Lease to the extent they are inconsistent, conflict with,
or vary from any of the terms or conditions of the Original Master Lease:



  1.2.1.   Term. The term of the each Master Lease shall commence retroactive to
January 1, 2005, subject to the Merger becoming effective, upon the date the
Merger becomes effective (the “Commencement Date”) and shall expire (if not
sooner terminated under the terms of the Master Leases) at midnight (California
time) December 31, 2014 (the “Initial Term”).



  1.2.2.   Minimum Rent. Commencing retroactive to January 1, 2005, the monthly
base rent (“Minimum Rent”) payable under each Master Lease shall be as set forth
on Exhibit A such that the combined initial Minimum Rent under the Master Leases
during 2005 shall be equal to the total Minimum Rent paid in 2004 under all the
existing Leases increased by 2%, plus $250,000.00 (such sum, the “Initial Fixed
Amount Increase”), with such Minimum Rent being adjusted retroactively to
January 1, 2005. Specifically, it is agreed that the 2005 Minimum Rent for the
First Master Lease will be $4,500,000, and the 2005 Minimum Rent for the Second
Master Lease will be $4,864,785, unless modified pursuant to Section 1.2.10 of
this MOU. On January 1, 2006, and continuing each January 1 thereafter, during
the Initial Term of each Master Lease and during the second through tenth year
of each Extended Term thereof, the Minimum Rent payable with respect to each
Master Lease shall increase by two percent (2%) per annum over the final Minimum
Rent due in the preceding Lease Year. In addition, on each January 1 of 2006,
2007 and 2008, the annual combined Minimum Rent payable under both Master Leases
shall increase by $250,000.00 each year, respectively. A summary of the Minimum
Rent payable, unless modified by conditions specified in Section 1.2.10 of this
MOU, with respect to each of the Master Leases calculated for each Lease Year
during the Initial Term is set forth on Exhibit A.



  1.2.3.   Options to Extend. Provided there exists no uncured Event of Default
under either of the Master Leases (excepting stemming from a loss of any
licenses necessary to operate a Facility as an assisted living facility under
applicable state laws, which loss of licensure shall not be deemed an Event of
Default for purposes hereof provided ALC consummates a substitution in
accordance with this MOU and the applicable Master Lease with respect to the
unlicensed Facility within one hundred twenty (120) days of such loss of
license), ALC shall have the right to extend the term of each Master Lease for
up to three (3) separate additional periods of ten (10) years each (each, an
“Extended Term”), commencing immediately following the end of the Initial Term
or the immediately preceding Extended Term. The option to extend each Master
Lease must be exercised in writing not later than twelve (12) months prior to
the end of the Initial Term or the then-current Extended Term. Time is of the
essence as to providing timely notice of exercise. The Master Leases during any
Extended Terms shall be on the same terms and conditions as applied during the
Initial Term, except that:



  I.   The Minimum Rent during the first year of the first Extended Term shall
be increased by the greater of (a) 2% over the final Minimum Rent due in the
last year of the Initial Term , or (b) the sum of the final Minimum Rent due
during the first year of the Master Lease (calculated prior to inclusion of the
Initial Fixed Amount Increase), plus $1,000,000.00, with such sum being
multiplied by a fraction, the numerator of which is the CPI of the second to
last month of the Initial Term (i.e., November 2014) and the denominator is the
CPI of November 2004. For purposes of the Master Leases “CPI” shall mean and
refer to the Consumer Price Index published by the Bureau of Labor Statistics of
the Department of Labor, U.S. Cities Average, All Items (1982-84=100); provided,
however, that if compilation of the CPI is discontinued or transferred to any
other governmental department or bureau, then the index most nearly the same as
the CPI shall be used.



  II.   The Minimum Rent during the first year of the second Extended Term shall
be increased by the greater of (a) 2% over the final Minimum Rent due in the
last year of the first Extended Term, or (b) the final Minimum Rent due during
the first year of the first Extended Term, multiplied by a fraction, the
numerator of which is the CPI of the second to last month of the first Extended
Term (i.e., November 2024) and the denominator is the CPI of November 2014.



  III.   The Minimum Rent during the first year of the third Extended Term shall
be increased by the greater of (a) 2% over the final Minimum Rent due during the
last year of the second Extended Term, (b) the Minimum Rent due during the first
year of the second Extended Term, multiplied by a fraction, the numerator of
which is the CPI of the second to last month of the second Extended Term (i.e.,
November 2034) and the denominator is the CPI of November 2024, or (c) an amount
necessary to cause such Minimum Rent to be equal to Fair Market Rent, which
shall be determined as set forth on Exhibit C attached hereto.



  1.2.4.   Right of Substitution. Provided that there is no Event of Default
existing under either of the Master Leases, then subject to the terms and
conditions set forth in this Section 1.2.4, ALC may substitute into the
applicable Master Lease one, or more, of the 122 assisted living facilities
owned and operated by ALC/CHAL prior to EHSI’s acquisition of ALC, Inc. (a
“Substitute Facility”). ALC may effect such a substitution in the event that
(a) the Facility to be substituted under the applicable Master Lease becomes
unprofitable to operate by ALC based on ALC’s reasonable commercial judgment, or
(b) the Facility to be substituted loses any licenses necessary to operate the
same as an assisted living facility under applicable state laws (such loss of
licensure not being deemed an Event of Default, provided ALC consummates a
substitution in accordance with this MOU with respect to such unlicensed
Facility).

Upon a minimum of ninety (90) days prior written notice to LTC ( a “Substitution
Notice”, which Substitution Notice shall include the information called for in
Exhibit B hereto and shall be in a form reasonably acceptable to LTC) of ALC’s
intent to effect such substitution, ALC shall have the right to substitute into
the applicable Master Lease a Substitute Facility provided that all of the
following additional conditions with regard to such Substitute Facility are met
both at the time of the Substitution Notice and at the time of the closing of
the substitution (any Substitute Facility satisfying said conditions shall be
referred to as a “Qualifying Substitute Facility”): (i) the Substitute Facility
has an equal or greater number of assisted living units as the original Facility
being substituted out; (ii) the EBITDARM of the Substitute Facility for each of
the trailing three (3) months and the trailing twenty-four (24) months,
respectively, is equal to or greater than that of facility being substituted
out; (iii) the Substitute Facility is free of any encumbrances or liens other
than municipal and zoning ordinances and agreements entered thereunder, recorded
building and use restrictions, recorded easements and similar matters of record,
and unrecorded leases and occupancy agreements (such matters affecting title,
the “Encumbrances”), none of which, considered individually or on a combined
basis, adversely affect or diminish the use, value or operation of the
Substitute Facility, and none of which differ materially in content, purpose or
effect from the Encumbrances affecting title to the facility being substituted
out; (iv) the Substitute Facility shall be in compliance with all state and
federal regulations, including all licensing and operating requirements, all
state and local building and zoning codes, and all other requirements necessary
to operate the Substitute Facility as an assisted living facility; (v) the
Substitute Facility shall be in compliance with all state and federal
regulations and all other requirements necessary to allow a change of ownership
(vi) the Substitute Facility be in material compliance with any applicable laws,
rules or regulations governing the use, handling, storage and disposal of
hazardous substances and that prior to the substitution ALC has delivered a
Phase I Environmental report dated no more than six (6) months prior to the
effective date of such substitution evidencing such compliance; (vi) there have
been no more than two (2) prior substitutions under the Master Lease or this
Section 1.2.4 consummated within the twelve (12) months preceding the date of
the closing of the proposed substitution, and (vii) the Substitute Facility
shall be in good physical and mechanical condition and repair and shall not
require any capital improvements or repairs in excess of $30,000, which capital
improvements shall either (a) be funded by ALC without reimbursement by LTC, or
(b) if funded or otherwise paid for by LTC, be treated as an expansion of the
Facility in question and result in the adjustments to Minimum Rent provided for
in Section 1.2.10 of this MOU, and in any event shall be undertaken and
diligently pursued to completion by ALC within six (6) months of consummation of
the substitution.

Each substitution under this Master Lease shall be treated as an exchange of
property, with the result being that LTC shall be the owner of the real property
and improvements thereon of the Qualifying Substitute Facility and that ALC,
Inc. shall be the owner of the real property and improvements thereon of the
facility being substituted out of the Master Lease (the “Substituted Facility”).
In connection with the foregoing, LTC shall have the Substituted Facility, on or
before the date of substitution, released from any and all liens and
encumbrances securing monetary obligations.

ALC agrees to pay all of LTC’s reasonable costs and out-of-pocket expenses in
connection with good-faith efforts to consummate any substitution hereunder,
whether or not such substitution is completed, excepting any principal and
accrued interest to pay off monetary obligations secured by liens or
encumbrances against the Substituted Facility. In addition, in lieu of LTC
charging ALC for the actual time and efforts of its staff in processing a
substitution hereunder, each time ALC delivers a Substitution Notice, together
with that Substitution Notice ALC shall remit to LTC the sum of Ten Thousand
Dollars ($10,000) as a flat and non-accountable fee to reimburse LTC for its
internal overhead costs and overhead expenses devoted to effecting a
substitution.

ALC shall not have the right to effect a substitution of a Facility if any
monetary lien on the Facility may not be voluntarily prepaid by LTC. Without
limitation to the foregoing, ALC shall be responsible for all acceleration or
prepayment charges (but not principal and accrued interest charges) incurred by
LTC in connection with effecting a payoff of any liens or encumbrances. ALC
shall have the right to inquire of LTC regarding the existence of, and LTC shall
provide a written statement summarizing, the then currently applicable
acceleration or prepayment charges associated with payoff of any liens or
encumbrances affecting any Facility ALC is considering substituting, such
summary to be provided to ALC prior to its election, if any, to deliver a
Substitution Notice to LTC.

Notwithstanding any of the forgoing, ALC shall not have the right to close any
substitution of a Facility under either of the Master Leases during the last
twenty-four (24) months of the Term (or any Extended Term) of said Master Lease
unless ALC has given LTC its notice to extend the Term of the relevant Master
Lease.

Furthermore, ALC shall not be entitled to substitute any of the five (5)
Facilities located in the State of Washington that are currently encumbered by
Washington State Revenue Bonds (the “WA Bonds”) until December 2, 2015.

ALC hereby agrees that it shall close, divest itself of, or lease the
Substituted Facility to an unaffiliated third-party, but in any event ALC and
its affiliates shall permanently cease to operate the Substituted Facility as an
assisted living or other healthcare related facility within one (1) year of the
effective date of such substitution. ALC’s failure to do so shall constitute an
Event of Default under the applicable Master Lease.

LTC and ALC hereby agree that the substitution as set forth in this
Section 1.2.4 represents the entire consideration for such Qualifying Substitute
Facility and that there shall be no alteration of any Minimum Rent due under the
applicable Master Lease to LTC, and neither LTC nor ALC shall be entitled any
other consideration whether in the form of cash or otherwise.



  1.2.5.   Insurance. The language set forth in Exhibit D attached hereto shall
replace Articles XIII and XIV of the Master Lease.



  1.2.6.   Subletting. (THE FOLLOWING LANGUAGE MODIFIES SECTION 22 OF THE MASTER
LEASE AS FOLLOWS) “Subject to the permitted exceptions set forth in Section 22.3
below, ALC may not assign, sublease or sublet, encumber, appropriate, pledge or
otherwise transfer, the Lease or the leasehold or other interest in the Leased
Property without LTC’s consent, which may be withheld in LTC’s sole and absolute
discretion. Notwithstanding the forgoing in this Section 22, ALC may sublet one
or more Facility to a subsidiary of ALC or EHSI, provided that (1) such
subleasing agreement be in a form that is reasonably acceptable to LTC, and
(2) that ALC provides to LTC not less than thirty (30) days prior written notice
of ALC’s intent to effect such sublease. In addition, ALC shall be permitted to
sublet, within any Facility under the Master Lease, up to 20% of the square
footage to any party providing ancillary services to the residents or employees
of any Facility, provided that the number of Units available for rent at such
Facility shall not be decreased. Upon LTC’s consent (and, in such cases where
LTC’s consent is not required pursuant to Section 22.3 below), (a) in the case
of a subletting, the sublessee shall comply with the provisions of Section 22.2,
(b) ALC shall provide an original counterpart of each such sublease, duly
executed by ALC and such sublessee, that shall be delivered promptly to LTC, and
(c) ALC shall remain primarily liable, as principal rather than as surety, for
the prompt payment of the Rent and for the performance and observance of all of
the covenants and conditions to be performed by ALC hereunder. Nothing hereunder
shall preclude LTC from selling any of the Leased Property or assigning or
transferring its interest hereunder, provided the new owner or assignee
expressly assumes LTC’s obligations under this Lease”.

SECTION 22.3 OF THE MASTER LEASE SHALL BE MODIFIED TO READ AS FOLLOWS: “Anything
contained in this Lease to the contrary notwithstanding, ALC shall have the
right at any time during the Term, without first seeking LTC’s consent, to enter
into rental agreements with residents of the Facilities, and execute any
documents necessary in connection therewith. Provided, however, but for the fact
that LTC’s consent need not be obtained in such situations, all other
restrictions and provisions contained in this Article XXII or elsewhere in this
Lease shall apply”.



  1.2.7.   Geographic Limitations. Except as otherwise provided in this Section
1.2.7, during the Initial Term and any Extended Term of the Master Leases, and
for a period of two (2) years after expiration or earlier termination thereof,
neither ALC nor any of its affiliates, directly or indirectly, shall operate,
own, manage or have any legal or beneficial interest in or otherwise participate
in or receive revenues from any other assisted living facility within a four
(4) mile radius measured outward from the outside boundary of each Leased
Property. Notwithstanding the foregoing, ALC or any of its affiliates, EHSI and
any affiliates or subsidiaries of EHSI, may, directly or indirectly, operate,
own, manage or have a legal or beneficial interest in assisted living facilities
within such four (4) mile radius, if ALC or any of its affiliates, EHSI and any
affiliates or subsidiaries of EHSI, operated, owned, managed or had any legal or
beneficial interest in or otherwise participated in or received revenues from
such assisted living facility prior to the Commencement Date (a “Competing
Facility”); provided, however, that in order to avoid any conflict of interest
with respect to any non-LTC owned facility and a Competing Facility, ALC agrees
it will not prefer or favor a Competing Facility to the detriment of an
LTC-owned facility.



  1.2.8.   Modification of Change of Control Provisions. Section 18.1 of
Article XVIII as the same appears the Original Master Lease, entitled Change of
Control, shall be modified to reduce the surviving entity Net Worth requirement
from Seventy-Five Million Dollars ($75,000,000) to Fifty Million Dollars
($50,000,000).



  1.2.9.   Books and Records. The last paragraph in Section 24.3 of the Master
Lease shall be modified as follows:

“Whether or not expressly stated elsewhere above in this Section 24.3, all
information, reports, filings, etc. provided by ALC to LTC under this
Section 24.3 shall be (i) prepared in accordance with GAAP, and (ii) accompanied
with a written certificate from a duly authorized officer of ALC certifying that
to the best knowledge of the officer executing such certificate, all
accompanying information is true and complete. ALC may satisfy the reporting
requirements with respect to providing quarterly and annual consolidated
financial statements of ALC by the timely filing of all required financial
reports with the SEC by EHSI. However, in the event that EHSI ceases to file all
such required financial reports with the SEC, Lessee shall remain obligated for
all the reporting requirements to LTC hereunder, and shall furnish the
applicable quarterly and annual reports directly to LTC. In addition to all of
the items expressly identified and required elsewhere in this Section 24.3 (or
elsewhere in this Lease), ALC shall promptly comply with any request by LTC or
any Facility Mortgagee for the production of additional financial information
(whether relating to ALC, or a Controlling Entity of ALC) as may be reasonably
deemed relevant or prudent by LTC and/or any Facility Mortgagee, provided,
however, that such requests for additional information pursuant to the
immediately preceding sentence (a) shall not require further detail or
unconsolidated financial analysis than is provided pursuant to any filings with
the SEC completed by EHSI, and (b) are customary in form and content and not
unreasonably or unusually burdensome to produce”.



  1.2.10.   Expansion of Leased Properties. ALC will work cooperatively with LTC
to expand the number of living Units, at mutually agreed upon Leased Properties,
with each party acting in good faith based upon the exercise of its commercially
reasonable judgment in light of, among other things, facility occupancy rates,
operating costs, and resident revenues. Prior to commencing any such expansion,
ALC and LTC shall agree upon a development plan outlining the costs and
timelines for such expansion. All costs for such expansion shall be paid for by
LTC when such expansion is completed having a certification of occupancy and
licensure of the additional Units. All expenditures must be jointly approved by
ALC and LTC, with each party acting in good faith based upon the exercise of its
commercially reasonable judgment. The monthly Minimum Rent for any Leased
Property that has been expanded shall be adjusted and increased by increasing
the Minimum Rent by an amount equal to (a) nine and one-half percent (9.5%) plus
the positive difference, if any, between the average for the last five
(5) business days prior to funding of the yield on the U.S. Treasury 10-year
note minus 420 basis points (expressed as a percentage), multiplied by (b) the
amounts actually paid to third parties by or on behalf of ALC, and reimbursed by
LTC, to complete the expansion. The foregoing adjustment to the Minimum Rent
shall occur on the first day of the month during which such funding occurred.
Subject to the provisions of this Section 1.2.10, LTC’s funding of any expansion
to the Leased Properties shall be limited to $5,000,000.00 in any calendar year.



  1.3.   Waiver of Potential Events of Default. LTC acknowledges and agrees that
EHSI requires LTC’s agreement to allow ALC time to cure any of the Identified
Concerns (a) as inducement to cause ALC to enter into the Master Leases on the
terms and conditions set forth in this MOU, and (b) to facilitate the timely
receipt of ALC, Inc.’s shareholder approvals and closing of the Merger. LTC
further acknowledges that EHSI will not agree to proceed further with the
negotiation of any Master Leases or other renewals or extensions of the Leases
with LTC without receipt of such time to cure from LTC and without the
representations and warranties contained in this Paragraph. LTC agrees as
follows:



  1.3.1.   Effect of MOU and Leases on Pre-Existing Default. It is the parties’
intention that the new Master Leases contemplated hereby, when fully executed,
shall substitute for and act as a novation of the original Leases. Accordingly,
in the event an Event of Default exists or existed under the original Leases,
LTC agrees it shall not seek to terminate the Leases or the Master Leases or
disturb ALC’s occupancy of the Leased Properties as a consequence thereof, ALC
having, to the extent not expressly waived pursuant to the terms of this MOU,
any and all rights to cure the same as were established under the terms of the
Original Master Lease; provided, however, that nothing in this MOU or any of the
new Master Leases shall relieve ALC of any accrued or unpaid obligation to pay
rent or other monies to LTC, whether under any Lease or otherwise; and provided
further that nothing herein shall prohibit or bar LTC from enforcing any term or
provision of the new Master Leases or of Sections 1.3 and 2 of this MOU.



  1.3.2.   Specific Cure Periods and Waivers. Without limiting the generality of
the provisions of Section 1.3.1 above, in anticipation and support of ALC, Inc.
seeking shareholder approval of the Merger, and EHSI, Alpha and ALC, Inc.
closing on the Merger, and in consideration of all of the actions of the parties
taken in good-faith furtherance thereof, LTC agrees as follows:



  1.3.2.1.   LTC shall not assert an Event of Default as a consequence of a
Change of Control resulting from EHSI or any of its corporate affiliates being
or becoming the beneficial owner, as defined in the Leases, directly or
indirectly, of securities or other equity interests of ALC, Inc. representing
thirty percent (30%) of more of the combined voting power of the then
outstanding securities of equity interests of ALC, Inc. ; and



  1.3.2.2.   LTC shall not assert an Event of Default as a consequence of a
Change of Control resulting from ALC. Inc.’s stockholders or holders of equity
interests approving the Merger of ALC, Inc. with Alpha; and



  1.3.2.3.   LTC shall not assert an Event of Default as a consequence of the
number of assisted living Units that comprise any of the Leased Properties under
the Leases for Athens, Texas, Greenville, Texas, and Tiffen, Ohio, it being
noted that Exhibit A to this MOU specifies the agreed number of Units for each
of those Facilities; and



  1.3.2.4.   ALC shall have until December 31, 2005 to cure any lack of
licensure of the assisted living facilities located on the Leased Properties in
Elkhart, Indiana and Madison, Indiana; and should such facilities be unable to
be licensed by December 31, 2005, LTC and ALC commit to effectuate a
“substitution” as defined in Section 1.2.6., hereunder; and



  1.3.2.5.   LTC shall not assert an Event of Default as a consequence of any
purported failure to provide audited consolidated financial statements, or any
other financial statements or reports, for ALC/CHAL where the purported failure
to provide statements or reports occurred prior to the Commencement Date of the
Master Leases; and



  1.3.2.6.   LTC shall not assert an Event of Default as a consequence of the
adequacy, nature, or scope of ALC/CHAL’s insurance coverage prior to the
Commencement Date of the Master Leases, provided that there has not been a
casualty as to which the absence or scope of insurance has injured LTC or an
LTC-owned property that is subject to the Leases; and



  1.3.2.7.   LTC shall not assert an Event of Default as a consequence of any
potential failure to fulfill any requirement of the Leases that, following a
Change of Control, the surviving entity have a Net Worth of equal to or greater
than Seventy-Five Million Dollars ($75,000,000.00), LTC and ALC hereby
acknowledging and agreeing that any such surviving entity Net Worth requirement,
whether appearing in Section 18.1 of the Original Master Lease or elsewhere in
the Leases, is hereby reduced with respect to each and all of the Leases in
which it appears to an amount equal to or greater than Fifty Million Dollars
($50,000,000).

The parties acknowledge and agree that none of EHSI nor ALC, Inc. or Carriage
concede that any of the aforementioned defaults or Events of Defaults have
occurred or are occurring under the Leases, all of the foregoing being expressly
enumerated (a) in response to previously asserted allegations of defaults under
the Leases, and/or (b) because they constitute matters that may, will or are
likely to arise in connection with consummation of the Merger; and it being
further agreed and acknowledged that this MOU shall not waive LTC’s right to
enforce any provision of the Master Leases which might give rise to an
Identified Concern or Event of Default, unless such provision is omitted from
the Master Leases. Accordingly, if there exists an Event of Default under the
Leases, and if the New Master Lease(s) contain the provisions which give rise to
such Event of Default, nothing in this MOU shall release or waive the resulting
Event of Default.

2. Miscellaneous.



  2.1.   Successors and Assigns. This MOU shall be binding upon and inure to the
benefit of LTC, EHSI, Alpha, and ALC/CHAL and their respective successors and
permitted assigns. No party may assign either this MOU or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties hereto.



  2.2.   Releases and Public Announcements. LTC shall be permitted to disclose
publicly the execution of this MOU and of the contemplated Master Leases. The
parties shall use commercially reasonable efforts to plan and coordinate such
announcements.



  2.3.   Costs. Each party shall bear its own costs associated with the
drafting, review and execution and of this MOU, and all actions taken to prepare
and execute the Master Leases.



  2.4.   Amendment. No amendment of any provision of this MOU shall be valid
unless the same shall be in writing and signed by each of the parties.



  2.5.   Period of MOU and Termination. This MOU will become effective when
signed by all parties. If the Merger does not become effective on or before
March 31, 2005 this MOU shall be null and void and of no further force and
effect, and the parties shall be restored to their respective positions as if
this MOU had never been executed.



  2.6.   Governing Law. This MOU shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would result in the application of the laws
of any jurisdiction other than the State of New York. The parties agree that the
state and federal courts situated in and for New York County shall be the
exclusive forum for any and all disputes arising hereunder or under the Master
Leases, and consent to the exclusive jurisdiction and venue of said courts for
such purposes, and agree not to seek a change of venue in the event an action is
initiated in said courts.



  2.7.   Each of LTC, Inc. and Texas-LTC shall be jointly and severally liable
for the obligations and liabilities under this MOU and the Master Leases of the
other parties identified in this subparagraph 2.7.



  2.8.   Each of Extendicare Health Services, Inc., Alpha Acquisition, Inc.,
Assisted Living Concepts, Inc., and Carriage House Assisted Living, Inc shall be
jointly and severally liable for all of the obligations and liabilities under
this MOU and under the Master Leases and all extensions, amendments, and
modifications of the Master Leases of the other parties identified in this
Section 2.8.



  2.9.   Headings. The section headings contained in this MOU are inserted for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this MOU.



  2.10.   Counterparts. This MOU may be executed in one or more counterparts,
including, without limitation, facsimile counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument



  2.11.   Severability. Any term or provision of this MOU that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.



  2.12.   Construction. The parties have participated jointly in the negotiation
and drafting of this MOU. In the event an ambiguity or question of intent or
interpretation arises, this MOU shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this MOU. Any reference to any federal, state, local, or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.



  2.13.   Further Assurances. Upon the terms and subject to the conditions of
this MOU, each of the parties shall use commercially reasonable efforts to take,
or cause to be taken, all action, to do, or cause to be done, all other things
necessary, proper or advisable to consummate and make effective as promptly as
practical the transactions contemplated by this MOU.



  2.14.   LTC confirms that to the best of its knowledge (without having
undertaken any investigation or inquiry) it has no notice or knowledge of any
existing Events of Default under the Leases, including any circumstances that
could ripen into Events of Default upon delivery of notice, passage of time or
both, excepting the Identified Concerns and the Change of Control. In addition,
LTC confirms that to the best of its knowledge (without having undertaken any
investigation or inquiry) it has no notice or knowledge of any accrued or unpaid
obligation of ALC to pay rent or other moneys to LTC, whether under any lease or
otherwise, other than regularly accruing Minimum Rent and Additional Charges
under the Leases, none of which is delinquent or otherwise past due, or, as
provided in this MOU following execution thereof, the Master Leases. For
purposes of this MOU, LTC’s “knowledge” is only that information which is
actually known to Wendy Simpson or to Andre Dimitriadis as of the date of
execution of this MOU.



  2.15.   Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed to have been duly given
when delivered in person, by overnight courier or facsimile to the intended
recipient as set forth below:

If to LTC:

LTC Properties, Inc.
Attn: Chief Executive Officer
22917 Pacific Coast Highway
#350
Malibu, CA 90265
Facsimile: (805) 981-8663

with a copy to:

Reed Smith LLP
599 Lexington Avenue, 29th Floor
New York, NY 10022
Attention: Herbert Kozlov
Facsimile: (212) 521-5450

If to EHSI or Alpha:

Extendicare Health Services Inc.
111 West Michigan Street
Milwaukee, WI 53203-2903
Attention: General Counsel
Facsimile: (414) 908-8481

with a copy to:

Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202-5367
Attention: Hugh J. O’Halloran
Facsimile: (414) 297-4900

If to ALC, Inc. or Carriage:

c/o Extendicare Health Services Inc.
111 West Michigan Street
Milwaukee, WI 53203-2903
Attention: General Counsel
Facsimile: (414) 908-8481

with a copy to:

Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202-5367
Attention: Hugh J. O’Halloran
Facsimile: (414) 297-4900



  2.16   Signature of ALC, Inc and Carriage. EHSI and Alpha represent, warrant
and agree that immediately upon the consummation of the Merger they shall cause
ALC, Inc. and Carriage to execute and deliver this MOU to LTC, and that the
failure for any reason of EHSI and Alpha to do so would constitute a material
breach by them of this MOU. Accordingly, none of LTC, EHSI or Alpha shall assert
that the failure of ALC, Inc. and Carriage to execute this MOU prior to
consummation of the Merger renders this MOU unenforceable or incomplete.

The parties have executed this MOU as of the date first above written.

     

1

     
 
   
LTC PROPERTIES, INC.
  EXTENDICARE HEALTH SERVICES, INC.
 
   
 
   
By: /s/ Wendy Simpson
  By: /s/ Richard Bertrand
 
   
 
   
Name: Wendy Simpson
  Name: Richard Bertrand
 
   
 
   
Title: Vice Chairman, Chief
Financial Officer
 
Title: Chief Financial Officer
 
   
 
   
TEXAS-LTC LIMITED PARTNERSHIP
  ALPHA ACQUISITION, INC.
 
   
 
   
By: /s/ Wendy Simpson
  By: /s/ Richard Bertrand
 
   
 
   
Name: Wendy Simpson
  Name: Richard Bertrand
 
   
 
   
Title: Vice Chairman, Chief
Financial Officer
 
Title: Chief Financial Officer
 
   

     

      ASSISTED LIVING CONCEPTS, INC CARRIAGE HOUSE ASSISTED LIVING, INC.
By: /s/ Richard Bertrand By: /
  s/ Richard Bertrand
aaaaaaaaaaaaaaaaaaaaaaaa aaaaa
   
 
   
Name: Richard Bertrand Name:
  Richard Bertrand
aaaaaaaaaaaaaaaaaaaaaa aaaaa
   
 
   
Title: Chief Financial
Officer Title
 
: Chief Financial Officer
aaaaaaaaaaaaaaaaaaaaaaaaaaaaa aaaaa
   
 
   

2

     

          EXHIBIT A     Property   # of ALC 2005 2006 2007 2008 2009 2010 2011
2012 2013 2014 2015 Name City   St Cnt Units Party Rent Rent Rent Rent Rent Rent
Rent Rent Rent Rent Rent Master Lease I        
Maurice            Millville
  NJ 1 39 (A)
aaaaaaa aaaaaaaaa
       
Reed            N. Denison
  IA 1 35 (A)
aaaa aaaaaaaaaa
       
Annabelle            Caldwell
  ID 1 35 (A)
aaaaaaaaa aaaaaaaa
       
Clearwater            Nampa
  ID 1 39 (A)
aaaaaaaaaa aaaaa
       
Sylvan            Hayden
  ID 1 39 (A)
aaaaaa aaaaaa
       
Warren            Burley
  ID 1 35 (A)
aaaaaa aaaaaa
       
Caldwell            Troy
  OH 1 39 (A)
aaaaaaaa aaaa
       
River Bend            Wheelersburg
  OH 1 39 (A)
aaaaaaaaaa aaaaaaaaaaaa
       
Seneca            Tiffin
  OH 1 35 (A)
aaaaaa aaaaaa
       
Chestnut            Newark
  OH 1 39 (A)
aaaaaaaa aaaaaa
       
Rutherford            Fremont
  OH 1 39 (A)
aaaaaaaaaa aaaaaaa
       
Angelina            Jacksonville
  TX 1 39 (A)
aaaaaaaa aaaaaaaaaaaa
       
Harrison            Greenville
  TX 1 41 (A)
aaaaaaaa aaaaaaaaaa
       
Lakeland            Athens
  TX 1 38 (A)
aaaaaaaa aaaaaa
       
Neches            Lufkin
  TX 1 39 (A)
aaaaaa aaaaaa
       
Oakwood            Marshall
  TX 1 40 (A)
aaaaaaa aaaaaaaa
       
Alpine            Longview
  TX 1 30 (A)
aaaaaa aaaaaaaa
       
Arbor            S. Wichita Falls
  TX 1 50 (A)
aaaaa aaaaaaaaaaaaaaaa
       
 
   
18                     690                                         4,500,000              4,660,000             4,823,200             4,989,664             5,089,457             5,191,246             5,295,071             5,400,973             5,508,992             5,619,172             5,731,556
 
 
       
Master Lease II
       
 
       
Chenowick            Kennewick
  WA 1 36 (A)
aaaaaaaaa aaaaaaaaa
       
Lexington            Vancouver
  WA 1 44 (A)
aaaaaaaaa aaaaaaaaa
       
Mountainview            Camas
  WA 1 36 (A)
aaaaaaaaaaaa aaaaa
       
Orchard            Grandview
  WA 1 36 (A)
aaaaaaa aaaaaaaaa
       
Pioneer            Walla Walla
  WA 1 36 (A)
aaaaaaa aaaaaaaaaaa
       
Crawford            Kelso
  WA 1 40 (A)
aaaaaaaa aaaaa
       
Karr            Hoquiam
  WA 1 40 (A)
aaaa aaaaaaa
       
Colonial            Battleground
  WA 1 40 (A)
aaaaaaaa aaaaaaaaaaaa
       
Davis            Bullhead City
  AZ 1 40 (A)
aaaaa aaaaaaaaaaaaa
       
Jasmine            Lake Havasu
  AZ 1 36 (A)
aaaaaaa aaaaaaaaaaa
       
Linkville            Klamath Falls
  OR 1 36 (A)
aaaaaaaaa aaaaaaaaaaaaa
       
Sawyer            Eugene
  OR 1 47 (A)
aaaaaa aaaaaa
       
Spencer            Newport
  OR 1 36 (A)
aaaaaaa aaaaaaa
       
Jewel            Madison
  IN 1 39 (A)
aaaaa aaaaaaa
       
Beardsley            Elkhart
  IN 1 39 (A)
aaaaaaaaa aaaaaaa
       
Homestead            Beatrice
  NE 1 39 (B)
aaaaaaaaa aaaaaaaa
       
Mahoney            York
  NE 1 39 (B)
aaaaaaa aaaa
       
Madison            Norfolk
  NE 1 39 (B)
aaaaaaa aaaaaaa
       
Saunders            Wahoo
  NE 1 39 (B)
aaaaaaaa aaaaa
       
 
   
19                     737                                         4,864,785              5,142,081             5,424,922             5,713,421             5,827,689             5,944,243             6,063,128             6,184,390             6,308,078             6,434,240             6,562,925
 
 
       
Total — LTC
    37 1,427 9,364,785 9,802,081 10,248,122 10,703,085 10,917,146 11,135,489
11,358,199 11,585,363 11,817,070 12,053,412 12,294,480  
 
       
(A) Assisted Living Concepts, Inc.
       
 
       
(B) Carriage House Assisted Living, Inc.
       
 
        LTC has a floorplan and a physical site visit that supports 41 units at
Greenville.
 


3

Exhibit B
Form of Notice of Substitution

1. Date of Notice:

2. A check payable to LTC Properties, Inc. in the amount of $10,000 is attached

3. Location of Property being substituted out of Master Lease (“Substituted
Property”):

4. Location of Property being substituted into the Master Lease (“Substitute
Property”):

5. Anticipated closing date:



  6.   Status and list of all required licenses necessary to operate the each of
the Substituted Property and the Substitute Property as an assisted living
facility under applicable laws:



  7.   State the number of assisted living units in each the each of the
Substituted Property and the Substitute Property:



  8.   For each of the Substituted Property and the Substitute Property,
measured as at the close of the fiscal quarter immediately preceding the Notice
of Substitution, the EBITDARM for each of the trailing three (3) months and the
trailing twenty-four (24) months, respectively, were as follows.



  9.   For each of the Substituted Property and the Substitute Property identify
all encumbrances, liens, encroachments, recorded building and use restrictions,
recorded easements and similar matters of record and unrecorded leases and
occupancy agreements. Specify which of the foregoing adversely affect the use,
value or operation of property. Provide an accurate title report pertaining to
the Substitute Property, which title report shall be updated by Assisted Living
Concepts, Inc. to the date of closing.



  10.   Confirm that the Substitute Property is in compliance with all state and
federal regulations, including all licensing and operating requirements, all
state and local building and zoning codes, and other requirements necessary to
allow a change of ownership or necessary to operate the Substitute Facility as
an assisted living facility;



  11.   Confirm that the Substitute Property is in material compliance with all
applicable laws, rules or regulations governing the use, handling, storage and
disposal of hazardous substances; deliver all Phase I Environmental reports
pertaining to the property. (Note: Prior to the closing ALC must deliver a Phase
I Environmental report dated no more than six (6) months old evidencing
compliance);



  12.   With respect to the Substitute Property, provide a report as to the
physical and mechanical condition and repair and confirm that the Substitute
Property shall not require any capital improvements or repairs in excess of
$30,000.

The undersigned is duly authorized to deliver this Notice of Substitution to LTC
Properties, Inc. and understands and acknowledges that LTC Properties, Inc.
shall rely on the accuracy of the information set forth herein in LTC
Properties, Inc.’s efforts to consummate the substitution transaction
contemplated hereby and by the applicable provisions of the Master Lease.
Assisted Living Concepts, Inc. agrees promptly to inform LTC Properties, Inc. of
any errors, omissions and changed circumstances with respect to the information
set forth herein. Without limitation to the foregoing, Assisted Living Concepts,
Inc. shall update LTC Properties, Inc. with respect to the information set forth
in items 6-12 three business days prior to the closing of the substitution
contemplated hereby.

         
ASSISTED LIVING CONCEPTS, INC
 

 
By:
 
 
Name:
 
 
Title:
 

4

EXHIBIT C

Fair Market Rent Provisions

For purposes of the Master Leases, Fair Market Rent shall be determined as
hereinafter described:

a. If LTC and ALC cannot agree on the Fair Market Rent within thirty (30) days
after the date of ALC’s notice of exercise for the third Extended Term, each
party shall, by notice to the other, appoint a disinterested and licensed M.A.I.
Real Estate Appraiser with at least five years of experience in assisted care
properties in the states in which the Leased Properties covered by the relevant
Master Lease are located (with the same type of operating license then in effect
for the relevant facilities) to determine the Fair Market Rent. If any party
should fail to appoint an appraiser within ten (10) days after notice, the
appraiser selected by the other party shall determine the Fair Market Rent. In
determining the Fair Market Rent, each appraiser shall give appropriate
consideration to, among other things, generally applicable minimum rent for
tenancies of property comparable to the Leased Properties in the areas in which
the Leased Properties are located.

b. If the two appraisers selected pursuant to the foregoing paragraph cannot
agree upon the Fair Market Rent within forty-five (45) days, they shall
immediately give written notice of such inability (“Notice of Disagreement”) to
both LTC and ALC setting forth the Fair Market Rent determinations of each of
the appraisers. If the determinations of each of the two appraisers of the Fair
Market Rent at the commencement of such third Extended Term differ by less than
ten percent (10%) of the lower determination, the Fair Market Rent shall be
fixed at an amount equal to the average of the two determinations.

c. If the determinations of each of the two appraisers selected pursuant to
Paragraph a. above differ by ten percent (10%) or more of the lower
determination with respect to the Fair Market Rent to be paid at the
commencement of such third Extended Term, then within thirty (30) days after the
giving of the Notice of Disagreement, the two appraisers shall appoint a third
disinterested and licensed M.A.I. Real Estate Appraiser with at least 5 years of
experience in the states in which the Leased Properties covered by the relevant
Master Lease are located (with the same type of operating license then in effect
for the relevant facilities). If the parties cannot then agree on the Fair
Market Rent, the third appraiser shall determine the Fair Market Rent, and in so
doing, shall give appropriate consideration to those items described in
Paragraph a. above. The third appraiser shall not select a Fair Market Rent
either (a) higher than the highest of the two appraisals made pursuant to
Paragraph a. above; or (b) lower than the lowest of the two appraisals made
pursuant to Paragraph a. above. If the first two appraisers cannot agree on the
selection of a third appraiser within such thirty (30) days, or if the first two
appraisers fail to provide a Notice of Disagreement (as stated above in
Paragraph b. above), then the Fair Market Rent shall be determined by a third
appraiser selected by the American Arbitration Association (or such other
organization at LTC’s election) upon application by LTC.

d. During the time before the determination of the Fair Market Rent, ALC shall
continue to pay Minimum Rent at the same rate as paid immediately preceding the
subject Extended Term; provided, however, that, once the adjusted Fair Market
Rent is determined, the Minimum Rent owed by ALC at the adjusted Fair Market
Rent rate shall be effective retroactively as of the first day of such Extended
Term. If, after the Minimum Rent for the third Extended Term is adjusted and
applied retroactively as of the first day of such Extended Term, it is
determined that additional Minimum Rent is due LTC, the aggregate amount of any
such additional Minimum Rent shall be paid to LTC within thirty (30) days of the
determination of the adjusted Fair Market Rent for such Extended Term.

e. Each of the parties shall pay the fees of the appraiser that it selects
pursuant to Paragraph a. above, and shall equally share the cost of the third
appraiser, if necessary, and shall equally share the cost of arbitration
(excluding attorneys’ fees), if necessary.

5

EXHIBIT D

(Per Section 1.2.5)

ARTICLE XIII

13.1. Property Insurance Requirements. Subject to the provisions of
Section 13.6, during the Term, Lessee shall at all times keep the Leased
Property, and all property located in or on the Leased Property, including
Lessee’s Personal Property, insured with the kinds and amounts of insurance
described below and any additional insurance reasonably required by Lessor to
protect its interest in the Leased Property. This insurance shall be written by
companies authorized to do insurance business in the States in which the Leased
Property is located. The policies must name Lessor as an additional insured
and/or loss payee, as applicable. Losses shall be payable to Lessor or Lessee as
provided in Article XIV. In addition, upon Lessor’s written request, the
policies shall name as an additional insured and/or loss payee, as applicable,
the holder (“Facility Mortgagee”) of any mortgage, deed of trust or other
security agreement and any other Encumbrance placed on the Leased Property in
accordance with the provisions of Article XXXII and expressly including, without
limitation, the Existing Encumbrances (a “Facility Mortgage”) by way of a
standard form of mortgagee’s loss payable endorsement. Any loss adjustment shall
require the written consent of Lessor, Lessee, and each Facility Mortgagee.
Evidence of insurance shall be deposited with Lessor and, if requested, with any
Facility Mortgagee. If any provision of any Facility Mortgage requires deposits
of premiums for insurance to be made with such Facility Mortgagee, Lessee shall
either pay to Lessor monthly the amounts required and Lessor shall transfer such
amounts to each Facility Mortgagee, or, pursuant to written direction by Lessor,
Lessee shall make such deposits directly with such Facility Mortgagee. The
policies on the Leased Property, including the Leased Improvements, Fixtures and
Lessee’s Personal Property, shall insure against the following risks:

13.1.1 Insurance against loss or damage by fire, casualty and other hazards as
now are or subsequently may be covered by an “all risk” policy or a policy
covering “special” causes of loss, with such endorsements as Lessor (or a
Facility Mortgagee) may from time to time reasonably require and which are
customarily required by institutional lenders of similar properties similarly
situated, including, without limitation, building ordinance law, lightning,
windstorm, civil commotion, hail, riot, strike, water damage, sprinkler leakage,
collapse, malicious mischief, explosion, smoke, aircraft, vehicles, vandalism,
falling objects and weight of snow, ice or sleet, and covering the Leased
Property in an amount equal to 100% of the full insurable replacement value of
the Leased Property (exclusive of footings and foundations below the lowest
basement floor) without deduction for depreciation. The determination of the
replacement cost amount shall be adjusted annually to comply with the
requirements of the insurer issuing the coverage or, at Lessor’s (or a Facility
Mortgagee’s) election, by reference to such indexes, appraisals or information
as Lessor’s (or a Facility Mortgagee’s) determines in its reasonable discretion,
and, unless the insurance required by this paragraph shall be effected by
blanket and/or umbrella policies in accordance with the requirements of this
Lease, the policy shall include inflation guard coverage that ensures that the
policy limits will be increased over time to reflect the effect of inflation.
Each policy shall, subject to Lessor’s (or a Facility Mortgagee’s) approval,
contain (i) a replacement cost endorsement, without deduction for depreciation,
(ii) either an agreed amount endorsement or a waiver of any co-insurance
provisions, and (iii) an ordinance or law coverage or enforcement endorsement if
the Improvements or the use of the Property constitutes any legal nonconforming
structures or uses, and shall provide for deductibles in such amounts as Lessor
(or a Facility Mortgagee) may permit in its sole discretion.;

13.1.2 If the Leased Property contains steam boilers, steam pipes, steam
engines, steam turbines or other high pressure vessels, insurance covering the
major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Leased Improvements, in an amount equal to one hundred percent (100%) of the
full replacement cost of the Leased Improvements, which policies shall insure
against physical damage to and loss of occupancy and use of the Leased
Improvements arising out of an accident or breakdown covered thereunder;

13.1.3 Business and rental interruption insurance (i) covering the same perils
of loss as are required to be covered by the property insurance required under
Section 13.1.1 and 13.1.2 above, (ii) in an amount equal to the projected annual
net income from the Leased Property plus carrying costs and extraordinary
expenses of the Leased Property for a period of twelve (12) months, based upon
Lessee’s reasonable estimate thereof as approved by Lessor (or a Facility
Mortgagee), (iii) including either an agreed amount endorsement or a waiver of
any co-insurance provisions, so as to prevent Lessee, Lessor and any other
insured thereunder from being a co-insurer, and (iv) providing that any covered
loss thereunder shall be payable to Lessor;

13.1.4 During the period of any new construction on the Leased Property, a so
called “Builder’s All-Risk Completed Value” or “Course of Construction”
insurance policy in non-reporting form for any improvements under construction,
including, without limitation, for demolition and increased cost of construction
or renovation, in an amount equal to 100% of the estimated replacement cost
value on the date of completion, including “soft cost” coverage, and Workers’
Compensation Insurance covering all persons engaged in such construction, in an
amount at least equal to the minimum required by law. In addition, each
contractor and subcontractor shall be required to provide Facility Mortgagee
with a certificate of insurance for (i) workers’ compensation insurance covering
all persons engaged by such contractor or subcontractor in such construction in
an amount at least equal to the minimum required by law, and (ii) general
liability insurance showing minimum limits of at least $5,000,000, including
coverage for products and completed operations. Each contractor and
subcontractor also shall cover Lessee and Lessor (and any Facility Mortgagee) as
an additional insured under such liability policy and shall indemnify and hold
Lessee and Lessor (and any Facility Mortgagee) harmless from and against any and
all claims, damages, liabilities, costs and expenses arising out of, relating to
or otherwise in connection with its performance of such construction;

13.1.5. Replacement Cost. The term “full replacement cost” as used herein, shall
mean the actual replacement cost of the Leased Property requiring replacement
from time to time including an increased cost of construction endorsement, less
exclusions provided in the standard form of fire insurance policy. In the event
either party believes that full replacement cost (the then replacement cost less
such exclusions) has increased or decreased at any time during the Term, it
shall have the right to have such full replacement cost redetermined;

13.1.6. Additional Insurance. In addition to the insurance described above,
Lessee shall maintain such additional insurance as may be reasonably required
from time to time by Lessor or any Facility Mortgagee; and

13.1.7. Waiver of Subrogation. All insurance policies carried by either party
covering any part of the Leased Property, the Fixtures, the Facilities, or
Lessee’s Personal Property including without limitation, contents, fire and
casualty insurance, shall expressly waive any right of subrogation on the part
of the insurer against the other party. The parties hereto agree that their
policies will include such waiver clause or endorsement so long as the same are
obtainable without extra cost, and in the event of such an extra charge the
other party, at its election, may pay the same, but shall not be obligated to do
so.

13.2. Other Insurance Requirements. Subject to the provisions of Section 13.6,
during the Term, Lessee shall at all times keep the Leased Property, and all
property located in or on the Leased Property, including Lessee’s Personal
Property, insured with the kinds and amounts of insurance described below.

13.2.1. Commercial general liability insurance under a policy containing
“Comprehensive General Liability Form” of coverage (or a comparably worded form
of coverage) and the “Broad Form CGL” endorsement (or a policy which otherwise
incorporates the language of such endorsement), which policy shall include,
without limitation, coverage against claims for personal injury, bodily injury,
death and property damage liability without respect to the Leased Property and
the operations related thereto, whether on or off the Leased Property, and the
following coverages: Employee as Additional Insured, Product Liability/Completed
Operations; Broad Form Contractual Liability, Independent Contractor, Personal
Injury and Advertising Injury Protection, Medical Payment (with a minimum limit
of $5,000 per person), Broad Form Cross Suits Liability Endorsement, where
applicable, hired and non-owned automobile coverage (including rented and leased
vehicles), and, if any alcoholic beverages shall be sold, manufactured or
distributed in the Leased Property, liquor liability coverage, all of which
shall be in such amounts as Lessor may from time to time reasonably require, but
not less than One Million Dollars ($1,000,000) per occurrence, Three Million
Dollars ($3,000,000) per Facility, and a policy aggregate limit of Ten Million
Dollars ($10,000,000). If such policy shall cover more than one Facility, such
limits shall apply on a “per location” basis, subject to the policy aggregate
limit of Ten Million Dollars ($10,000,000). Such liability policy shall delete
the contractual exclusion under the personal injury coverage, if possible, and
if available, shall include the following endorsements: Notice of Accident,
Knowledge of Occurrence, and Unintentional Error and Omission;

13.2.2 Professional liability insurance coverage in an amount equal to not less
than One Million Dollars ($1,000,000) per occurrence and Five Million Dollars
($5,000,000) in the aggregate;

13.2.3 Flood insurance in an amount equal to the full insurable value of the
Leased Property or the maximum amount available, whichever is less, if the
Leased Property is located in an area designated by the Secretary of Housing and
Urban Development or the Federal Emergency Management Agency as having special
flood hazards; and

13.2.4 Workers’ compensation insurance (including self-insurance and Texas
non-subscription coverage) and/or other similar insurance which may be required
by governmental authorities or applicable legal requirements in an amount at
least equal to the minimum required by law, and employer’s liability insurance
with a limit of One Hundred Thousand Dollars ($100,000) per accident and per
disease per employee, and Five Hundred Thousand Dollars ($500,000) in the
aggregate for disease arising in connection with the operation of the Leased
Property.

13.2.5 Additional Insurance. In addition to the insurance described above,
Lessee shall maintain such additional insurance as may be reasonably required
from time to time by Lessor or any Facility Mortgagee and shall further at all
times maintain, to the extent required by applicable law, worker’s compensation
insurance coverage (including self-insurance and Texas non-subscription
coverage) for all persons employed by Lessee (or its agent or operator) on the
Leased Property; and

13.3. Form Satisfactory, etc. All of the policies of insurance referred to in
this Article XIII shall be written in a form reasonably satisfactory to Lessor
and by insurance companies reasonably satisfactory to Lessor (and, as
applicable, any Facility Mortgagee). Subject to the foregoing, Lessor agrees
that it will not unreasonably withhold or delay its approval as to the form of
the policies of insurance or as to the insurance companies selected by Lessee.
Lessee shall pay all of the premiums therefor, and deliver such policies or
certificates thereof to Lessor prior to their effective date (and, with respect
to any renewal policy, prior to the expiration of the existing policy), and in
the event of the failure of Lessee either to effect such insurance as herein
called for or to pay the premiums therefor, or to deliver such policies or
certificates thereof to Lessor at the times required, Lessor shall be entitled,
but shall have no obligation, to effect such insurance and pay the premiums
therefor, which premiums shall be repayable by Lessee to Lessor upon written
demand therefor, and failure to repay the same shall constitute an Event of
Default within the meaning of Section 16.1. Each insurer mentioned in this
Article XIII shall agree, by endorsement on the policy or policies issued by it,
or by independent instrument furnished to Lessor, that it will give to Lessor
(and to any Facility Mortgagee, if required by the same) thirty (30) days’
written notice before the policy or policies in questions shall be altered,
allowed to expire or canceled.

13.4. Increase in Limits. In the event that a Facility Mortgagee shall at any
time reasonably determine the limits of the personal injury or property damage,
or public liability insurance then carried to be insufficient, Lessee shall
thereafter carry the insurance with increased limits until further change
pursuant to the provisions of this Section; provided that if Lessor desires to
increase the limits of insurance, and such is not pursuant to the request of a
Facility Mortgagee, then Lessor may not demand an increase in limits above the
limits generally consistent with the requirements of owners of long term care
properties in the state in which the applicable Facility is located.

13.5. Blanket Policy. Notwithstanding anything to the contrary contained in this
Article XIII, Lessee’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Lessee; provided, however, that the coverage
afforded Lessor will not be reduced or diminished or otherwise be different from
that which would exist under a separate policy meeting all other requirements of
this Lease by reason of the use of such blanket policy of insurance, and
provided further that the requirements of this Article XIII shall be met in any
such blanket policy.

13.6. No Separate Insurance. Lessee shall not on Lessee’s own initiative or
pursuant to the request or requirement of any third party take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article, to be furnished or which may reasonably be required to
be furnished, by Lessee or increase the amount of any then existing insurance by
securing any additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including in all
cases Lessor and all Facility Mortgagees are included therein as additional
insureds, and the loss is payable under said insurance in the same manner as
losses are payable under the Lease. Lessee shall immediately notify Lessor of
the taking out of any such separate insurance or of the increasing of any of the
amount of the then existing insurance.

13.7. Continuous Coverage. Prior to the Commencement Date, Lessee was the tenant
and operator of the Leased Property, and prior to that, Lessee was the owner and
operator of the Leased Property. Therefore, Lessee already has in place
insurance with respect to the Leased Property. Lessee shall assure that there is
no gap in the insurance coverage provided in connection with the Leased Property
at or after the Commencement Date, and therefore, the insurance provided by
Lessee shall be continuous, with the types and amounts of coverage, described
herein to be applicable on the Commencement Date. To the extent there is not
full, complete and continuous coverage for all issues, no matter when arising,
claimed or occurring, Lessee shall, at its sole cost, obtain such insurance.

ARTICLE XIV

14.1. Insurance Proceeds. All proceeds payable by reason of any loss of or
damage to the Leased Property, or any portion thereof, which is insured under
any policy of insurance required by Article XIII of the Lease shall be paid to
Lessee. Such amounts shall be applied to the reconstruction or repair, as the
case may be, of any damage to or destruction of the Leased Property, or any
portion thereof, unless Lessee exercises its right of substitution under Section
     . The funds shall be disbursed based upon work performed. Any excess
proceeds of insurance remaining after the completion of the restoration or
reconstruction of the Leased Property shall go to Lessee. All salvage resulting
from any risk covered by insurance shall belong to Lessor except that any
salvage relating to Lessee’s Personal Property shall belong to Lessee.

14.2. Reconstruction in the Event of Damage or Destruction Covered by Insurance
Proceeds. Subject to Lessee’s right of substitution, as provided by Section
     , if during the Term, the Leased Property is totally or partially destroyed
by a risk covered by the insurance described in Article XIII and whether or not
any Facility thereby is rendered Unsuitable for its Primary Intended Use, Lessee
shall restore the Leased Property to substantially the same condition as existed
immediately before the damage or destruction. Lessee shall be entitled to the
insurance proceeds for the purpose of such repair and restoration.

14.3 Reconstruction in the Event of Damage or Destruction Not Covered bv
Insurance. Subject to Lessee’s right of substitution, as provided by Section
     , if during the Term, the Leased Property is damaged or destroyed
irrespective of the extent of the damage from a risk not fully covered by the
insurance described in Article XIII, whether or not such damage renders any
portion of the Leased Property Unsuitable for Its Primary Intended Use, Lessee
shall restore the damaged Leased Property to substantially the same condition it
was in immediately before such damage or destruction and such damage or
destruction shall not terminate this Lease nor result in any reduction in Rent
(including without limitation Minimum Rent).

14.4. Lessee’s Property. All insurance proceeds payable by reason of any loss of
or damage to any of Lessee’s Personal Property shall be paid to Lessee. Lessee
shall hold such insurance proceeds in trust to pay the cost of repairing or
replacing damaged Lessee’s Personal Property, unless Lessee exercises its right
of substitution under Section      .

14.5. Restoration of Lessee’s Property. Without limiting Lessee’s obligation to
restore the Leased Property as provided in Sections 14.2 and 14.3, Lessee shall
also restore all alterations and improvements made by Lessee, including Lessee’s
Personal Property but only to the extent that Lessee’s Personal Property is
necessary to the operation of the Leased Property for its Primary Intended Use
in accordance with applicable Legal Requirements.

14.6. No Abatement of Rent. This Lease shall remain in full force and effect and
Lessee’s obligation to make rental payments and to pay all other charges
required by this Lease shall not be abated during the pendency of repair or
restoration.

6